Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, the preliminary amendment filed 4/9/21 has been entered.    
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a laundry cleaning composition, classified in C11D; 3/30.
II. Claims a 12-20, drawn to a method removing waxy, oily, and/or greasy soil, classified in B08B; 3/04.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of Group I can be used in a materially different process such as in a method of cleaning dishes and/or hard surfaces.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Jill Link on January 26, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/595686, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Note that, the electronic file for 62/595686 does not appear to contain any specification or claims and therefore, does not provide support for the claimed invention.  Thus, priority under 35 USC 119(e) has not been granted.  
Claim Objections
Claims 4 is objected to because of the following informalities: 
In claim 4, it is suggested that Applicant delete the chemical compound of Formula (I), since instant claim 4 has been amended to recite wherein the “composition further comprises an enzyme”.    
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2018/0132481) in view of Smith et al (US 2011/0160114).  Note that, Jiang et al also qualifies as prior art under 35 USC 102(a)(1) since priority has not been granted under 35 USC 119(e).   
Jiang et al teach a composition for disinfecting surfaces that comprises at least one biocide.  Suitable biocides include an amine, etc.  Water can be present in amounts greater than 40% by weight.  See para. 8.  Suitable amines include N,N-bis(3-aminopropyl)dodecylamine, N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine, etc., which may be present in amounts from 0.1 to 2% by weight.  See paras. 8-12.  The composition may contain a surfactant in amounts less than 20% by weight which include nonionic surfactants such as an alkoxylated alcohol, etc.  See paras. 30-55.  Chelating agents may be used in amounts up to 20% by weight of the composition and pH adjusting agents such as sodium hydroxide, etc., may be used to adjust the pH of the composition to a range of 8 to 12.  Additionally, the compositions may contain various other ingredients such as fragrances, colorants, etc.  See paras. 56-60.  Specifically, Jiang et al teach a composition containing 0.4% N,N-bis(3-aminopropyl)dodecylamine, 3.3% PVOH-98, 0.1% nonionic ethoxylated C12-C14 alcohol containing 9 moles of ethylene oxide, 94.4% deionized water.  The composition may be used to clean hard surfaces in the home such as kitchen countertops, appliances, etc., and surfaces such as dishes, etc.  See para. 63.   
Jiang et al do not teach the use of a defoaming agent or a composition containing a cleaning surfactant, a defoaming agent, a branched C6-C20 polyamine, 
Smith et al teach cleaning compositions and methods employing a water-soluble magnesium compound.  The compositions can be used for reducing scale, rinsing, hard surface cleaning, ware washing, etc.  See Abstract.  The compositions may contain defoaming agents such as silicone compounds, etc., in amounts from about 0.00001% to about 10% by weight.  See paras. 166-167.  Enzymes may be used in the compositions in amounts up to 15% by weight.  See paras. 180-182.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a defoaming agent in the composition taught by Jiang et al, with a reasonable expectation of success, because Smith et al teach the use of defoaming agents such as silicone compounds in a similar composition and further, Jiang et al teach the use of various additional ingredients in general and defoamers would be desirable based on the particular end use.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an enzyme in the composition taught by Jiang et al, with a reasonable expectation of success, because Smith et al teach the use of an enzyme in a similar composition and further, Jiang et al teach the use of various additional ingredients which would encompass enzymes. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a cleaning surfactant, a defoaming agent, a branched C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the .
Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/041704 in view of Smith et al (US 2011/0160114).
‘704 teaches a light duty liquid detergent composition containing from about 5% to about 50% by weight of an anionic base surfactant formulation, and at least one fatty amine derivative, wherein said amine derivative may be a polyamine containing a C6-C22 linear or branched alkyl group.  See pages 3 and 4.  The fatty amine derivative is present in an amount equal to about 0.1% to about 10%.  See page 11, lines 1-5.  Additionally, secondary surfactants, either anionic or nonionic may be added to the composition.   Hydrotroping and coupling agents may be added including ethanol, isopropanol, propylene glycol, etc.  Buffering and neutralization agents may also be added such as sodium hydroxide, potassium hydroxide, etc., such that the pH of the composition if from 7.5 to 9.5.  See page 12, lines 1-20.  Other components may also be used such as dyes, preservatives, enzymes, bactericides, etc.  See page 12, lines 20-30.  
‘704 does not teach a defoaming agent or a composition containing a cleaning surfactant, a branched C6-C20 polyamine, a defoaming agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Smith et al are relied upon as set forth above.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a cleaning surfactant, a branched C6-C20 polyamine, a defoaming agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘704 in view of Smith et al suggest a composition containing a cleaning surfactant, a branched C6-C20 polyamine, a defoaming agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 1-4, 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,940,112 in view of Smith et al (US 2011/0160114).
‘112 teaches a hard surface cleaning composition containing from 1% to 60% by weight of the composition of a surfactant system, and from 0.1% to 10% by weight of the composition of a cleaning amine which may be a polyamine containing a branched or linear C1-C10 alkyl group.  See Abstract.  Suitable surfactants include an anionic surfactant along with a nonionic surfactant.  See paras. 6-8.  Suitable nonionic surfactants include the condensation products of aliphatic alcohols with from 1 to 25 
‘112 does not teach a defoaming agent or a composition containing a cleaning surfactant, a branched C6-C20 polyamine, a defoaming agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Smith et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a defoaming agent in the composition taught by ‘112, with a reasonable expectation of success, because Smith et al teach the use of defoaming agents such as silicone compounds in a similar composition and further, ‘112 teach the use of various additional ingredients in general and defoamers would be desirable based on the particular end use.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a cleaning surfactant, a branched C6-C20 polyamine, a defoaming agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘112 in view of Smith et al suggest a composition containing a cleaning surfactant, a branched C6-C20 polyamine, .
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being obvious over Karandikar et al (US 2019/0373886) or Karandiker et al (US 10,433,545).  Note that, US 2019/0373886 and US 10,433,545 are identical since US 2019/0373886 is a continuation of US 10,433,545 and for the sake of brevity, only US 2019/0373886 is described below, which is equally applicable to US 10,433,545.  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Karandikar et al (‘886) teach quaternary ammonium disinfecting cleaning compositions containing a quaternary ammonium compound, an alkyl polyglycoside, etc.  Beneficially, the compositions provide residual sanitizing efficacy without diminished performance and without scale formation when diluted with hard water.  See 
‘886 or ‘545 do not teach, with sufficient specificity, a composition containing a cleaning surfactant, a defoaming agent, a branched C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a cleaning surfactant, a defoaming agent, a branched C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘886 or ‘545 suggest a 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO2006/041704 or EP 2,940,112, both in view of Smith et al (US 2011/0160114) as applied to the rejected claims above, and further in view of Jiang et al (US 2018/0132481) or Karandikar et al (US 2019/0373886).
‘704 and ‘112 are relied upon as set forth above.  However, neither reference teaches the use of the specific branched polyamine as recited by the instant claims.  
Jiang et al and Karandikar et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a specific branched polyamine as recited by the instant claims in the composition taught by ‘704 or ‘112, with a reasonable expectation of success, because Jiang et al or Karandikar et al teach that the use of the specific branched polyamine as recited by the instant claims in a similar composition provides antibacterial properties and efficacy and further, ‘704 or ‘112 teach the use of antibacterial agents in general.  
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/041704 in view of Smith et al (US 2011/0160114) as applied to the rejected claims above, and further in view of EP 2,940,112.
‘704 is relied upon as set forth above.  However, ‘704 does not teach the use of an alkoxylated nonionic surfactant in addition to the other requisite components of the composition as recited by the instant claims.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkoxylated nonionic surfactant in the composition taught by ‘704, with a reasonable expectation of success, because ‘112 teaches the use of an alkoxylated nonionic surfactant in a similar composition and further, ‘704 teaches the use of nonionic surfactants in general.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2018/0132481), WO2006/041704 or EP 2,940,112, all in view of Smith et al (US 2011/0160114), as applied to the rejected claims above, and further in view of Clarke et al (US 2004/0171504) or Harrison et al (US 2002/0229902).
‘481, ‘704, or ‘112 are relied upon as set forth above.  However, none of the references teach the specific amount of sodium hydroxide in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Clarke et al teach detergent compositions for hand dishwashing.  See Abstract.  The pH of the composition should be from about 7 to about 12 and a buffering agent such as sodium hydroxide, etc., may be used in the composition in amounts from 0.1 to 15% by weight.  See paras. 115-118. 
Harrison et al teach aqueous based cleaning compositions containing at least one anionic sulfate surfactant, a glycoside surfactant, and a solvent system, and water.  See Abstract.  The compositions include pH adjusting agents such as sodium hydroxide, etc., in amounts from 0.01 to 2% by weight.  See paras. 42 and 49-53. 
. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karandikar et al (US 2019/0373886) or Karandiker et al (US 10,433,545) as applied to claims 1-3 and 5-11 above, and further in view of Smith et al (US 2011/0160114).
‘886 or ‘545 are relied upon as set forth above.  However, neither reference teaches the use of an enzyme in addition to the other requisite components of the composition as recited by the instant claims.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an enzyme in the composition taught by ‘886 or ‘545 with a reasonable expectation of success, because Smith et al teach the use of an enzyme in a similar composition and further, ‘886 or ‘545 teach the use of various additional ingredients which would emcompass various enzymes.. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/722206 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of 16/722206 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a cleaning surfactant, a defoaming agent, a branched C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-14 of 16/722206 suggest a composition containing a cleaning surfactant, a defoaming agent, a branched C6-C20 polyamine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,954,475. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of US 10,954,475 encompass the material limitations of the instant claims.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/February 2, 2022